EXHIBIT 10.3(b)

 

2004 EQUITY COMPENSATION PLAN

EMPLOYEE

RESTRICTED STOCK GRANT

 

TERM SHEET

 

Cephalon, Inc. (“Company”) as specified in the Compensation Award Notice of
Restricted Stock Grant (“Notice”) hereby grants to the person named in the
Notice (“Grantee”) as of the date printed on the Notice (“Date of Grant”), the
right to receive from the Company the total number of shares of restricted stock
listed in the Notice, upon and subject to the terms and conditions set forth
below.

 


1.             GRANT OF RESTRICTED STOCK.

(a)           Subject to the terms and conditions set forth herein and in the
2004 Equity Compensation Plan (“Plan”), the Company hereby grants to Grantee, as
of the Date of Grant, the right to receive shares of the Company’s common stock
(“Granted Shares”) upon the lapse of certain restrictions in accordance with the
terms of the Plan and these terms and conditions.

 

(b)           This grant shall become null and void unless the Grantee shall
accept these terms and conditions by executing the Employee Acknowledgement on
the Compensation Award sheet and returning it to Human Resources. The Company
will not issue any portion of the Granted Shares until all of the restrictions
on that portion of the Granted Shares have lapsed.

 


2.             RESTRICTIONS.

(a)           Restriction Period.  The restrictions on the Granted Shares
(described in Section 2(b) below) shall lapse, and the Granted Shares shall no
longer be forfeitable (as described in Section 3 below), in accordance with the
following schedule:

 

Date

 

Granted Shares Becoming
Nonforfeitable

1st Anniversary

 

25% of Granted Shares

2nd Anniversary

 

50% of Granted Shares

3rd Anniversary

 

75% of Granted Shares

4th Anniversary

 

100% of Granted Shares

 

(b)           The period during which any portion of the Granted Shares actually
remains subject to the restrictions of Section 2(b) below is referred to herein

 

1

--------------------------------------------------------------------------------


 

and in the Plan as the “Restriction Period” for such portion of the Granted
Shares.

 

(c)           Restrictions on Transfer; Shares Subject to Forfeiture.  Grantee
may not sell, assign, transfer, pledge or otherwise dispose of any portion of
the Granted Shares at any time during the Restriction Period for such Granted
Shares, except to a Successor Grantee (as defined in the Plan) or as otherwise
permitted under the Plan.

 

(d)           Certificates.  Unless the Granted Shares are forfeited pursuant to
Section 3 below, at the end of the Restriction Period applicable to each portion
of the Granted Shares, Grantee will be entitled to receive an unrestricted
certificate representing that portion of the Granted Shares.

 


3.             TERMINATION OF EMPLOYMENT, DEATH AND DISABILITY.

 

(a)           Should Grantee’s employment by the Company or one of its
subsidiaries terminate (other than by reason of death) during the Restriction
Period, Grantee will forfeit all of the Granted Shares as to which the
Restriction Period has not expired on or before the effective date of such
termination.

 

(b)           Should Grantee die during the Restriction Period, all restrictions
imposed under Section 2(b) above with respect to such Granted Shares shall lapse
and such shares shall become transferrable and nonforfeitable.

 


4.             PRIVILEGE OF STOCK OWNERSHIP.

 

                Grantee shall not have, with respect to any Granted Shares, the
right to vote the shares or the right to receive any cash or other dividends
declared thereon, until the Restriction Period has expired with respect to such
Granted Shares.

 


5.             CERTAIN CORPORATION TRANSACTIONS.

 


(A)           “CHANGE IN CONTROL” SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF
THE COMPANY EFFECTED THROUGH EITHER OF THE FOLLOWING TRANSACTIONS: (I) THE
DIRECT OR INDIRECT ACQUISITION BY ANY PERSON OR RELATED GROUP OF PERSONS (OTHER

 

2

--------------------------------------------------------------------------------


 


THAN THE COMPANY OR A PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED
BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT) OF SECURITIES POSSESSING
MORE THAN THIRTY PERCENT (30%) OF THE COMBINED VOTING POWER OF THE COMPANY’S
OUTSTANDING SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO
THE COMPANY’S STOCKHOLDERS WHICH THE BOARD DOES NOT RECOMMEND SUCH STOCKHOLDERS
TO ACCEPT; OR (II) A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF
TWENTY-FOUR (24) MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD MEMBERS
CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE
COMPRISED OF INDIVIDUALS WHO EITHER: (1) HAVE BEEN BOARD MEMBERS CONTINUOUSLY
SINCE THE BEGINNING OF SUCH PERIOD, OR (2) HAVE BEEN ELECTED OR NOMINATED FOR
ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD
MEMBERS DESCRIBED IN CLAUSE (1) WHO WERE STILL IN OFFICE AT THE TIME SUCH
ELECTION OR NOMINATION WAS APPROVED BY THE BOARD.

 


(B)           “CORPORATE TRANSACTION” SHALL MEAN EITHER OF THE FOLLOWING
STOCKHOLDER-APPROVED TRANSACTIONS TO WHICH THE COMPANY IS A PARTY: (I) A MERGER
OR CONSOLIDATION IN WHICH SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF
THE COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES ARE
TRANSFERRED TO A PERSON OR PERSONS DIFFERENT FROM THE PERSONS HOLDING THOSE
SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION, OR (II) THE SALE, TRANSFER OR
OTHER DISPOSITION OF MORE THAN 75% OF THE COMPANY’S ASSETS IN A SINGLE OR
RELATED SERIES OF TRANSACTIONS.

 


(C)           “INVOLUNTARY TERMINATION” SHALL MEAN THE TERMINATION OF THE
SERVICE OF ANY GRANTEE UNDER THE PLAN WHICH OCCURS BY REASON OF (I) SUCH
INDIVIDUAL’S INVOLUNTARY DISMISSAL OR DISCHARGE BY THE COMPANY OR THE SUCCESSOR
THERETO FOR REASONS OTHER THAN MISCONDUCT (AS DEFINED BELOW), OR (II) SUCH
INDIVIDUAL’S VOLUNTARY RESIGNATION, IN EITHER CASE FOLLOWING: (A) A CHANGE IN
HIS OR HER POSITION WITH THE COMPANY OR THE SUCCESSOR THERETO WHICH MATERIALLY
REDUCES HIS OR HER LEVEL OF RESPONSIBILITY, (B) A REDUCTION IN HIS OR HER LEVEL
OF COMPENSATION (INCLUDING BASE SALARY, SIGNIFICANT FRINGE BENEFITS OR ANY
NONDISCRETIONARY AND OBJECTIVE-STANDARD INCENTIVE PAYMENT OR BONUS AWARD) BY
MORE THAN TEN PERCENT (10%) IN THE AGGREGATE OR (C) A RELOCATION OF SUCH
INDIVIDUAL’S PLACE OF EMPLOYMENT BY MORE THAN FIFTY (50) MILES, ONLY IF SUCH
CHANGE, REDUCTION OR RELOCATION IS EFFECTED BY THE COMPANY OR THE SUCCESSOR
THERETO WITHOUT THE INDIVIDUAL’S CONSENT.  FOR PURPOSES OF THIS DEFINITION, THE

 

3

--------------------------------------------------------------------------------


 


TERM “MISCONDUCT” MEANS THE COMMISSION OF ANY ACT OF FRAUD, EMBEZZLEMENT OR
DISHONESTY BY A GRANTEE UNDER THE PLAN, ANY UNAUTHORIZED USE OR DISCLOSURE BY
SUCH INDIVIDUAL OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY OR
ITS SUCCESSOR, OR ANY OTHER INTENTIONAL MISCONDUCT BY SUCH INDIVIDUAL ADVERSELY
AFFECTING THE BUSINESS OR AFFAIRS OF THE COMPANY OR ITS SUCCESSOR IN A MATERIAL
MANNER.  THE FOREGOING DEFINITION SHALL NOT BE DEEMED TO BE INCLUSIVE OF ALL THE
ACTS OR OMISSIONS WHICH THE COMPANY OR ITS SUCCESSOR MAY CONSIDER AS GROUNDS FOR
THE DISMISSAL OR DISCHARGE OF GRANTEE.

 


(D)           IN THE EVENT OF ANY CORPORATE TRANSACTION, IF THE RESTRICTION
PERIOD HAS NOT EXPIRED WITH RESPECT TO ANY OF THE GRANTED SHARES, THE EXPIRATION
OF ALL SUCH RESTRICTION PERIODS SHALL AUTOMATICALLY ACCELERATE SO THAT
IMMEDIATELY PRIOR TO THE SPECIFIED EFFECTIVE DATE FOR SUCH CORPORATE
TRANSACTION, ALL RESTRICTIONS APPLICABLE TO THE GRANTED SHARES SHALL LAPSE. 
HOWEVER, THE RESTRICTIONS ON ANY RESTRICTED STOCK GRANT SHALL NOT SO LAPSE IF
AND TO THE EXTENT: (I) SUCH GRANT IS, IN CONNECTION WITH SUCH CORPORATE
TRANSACTION, EITHER TO BE ASSUMED BY THE SUCCESSOR CORPORATION OR PARENT THEREOF
OR TO BE REPLACED WITH A RESTRICTED STOCK GRANT FOR SHARES OF THE CAPITAL STOCK
OF THE SUCCESSOR CORPORATION OR PARENT THEREOF HAVING COMPARABLE VALUE AND
TERMS, (II) SUCH GRANT IS TO BE REPLACED WITH A CASH INCENTIVE OPTION OR AWARD
OF THE SUCCESSOR CORPORATION WHICH PRESERVES THE VALUE OF THE GRANT EXISTING AT
THE TIME OF SUCH CORPORATE TRANSACTION AND PROVIDES FOR SUBSEQUENT PAYOUT IN
ACCORDANCE WITH THE SAME VESTING SCHEDULE APPLICABLE TO SUCH GRANT, (III) SUCH
GRANT IS TO BE REPLACED BY A GRANT UNDER ANOTHER INCENTIVE PROGRAM WHICH THE
COMMITTEE DETERMINES IS REASONABLY EQUIVALENT IN VALUE, OR (IV) THE LAPSE OF
RESTRICTIONS WITH RESPECT TO SUCH RESTRICTED STOCK GRANT IS SUBJECT TO OTHER
LIMITATIONS IMPOSED BY THE COMMITTEE AT THE TIME OF THE GRANT.  THE
DETERMINATION OF COMPARABILITY UNDER CLAUSES (I), (II) OR (III) ABOVE SHALL BE
MADE BY THE COMMITTEE, AND ITS DETERMINATION SHALL BE FINAL, BINDING AND
CONCLUSIVE.

 


(E)           UPON THE CESSATION OF SERVICE OF A GRANTEE UNDER THE PLAN BY
REASON OF AN INVOLUNTARY TERMINATION WITHIN THIRTY-SIX (36) MONTHS AFTER A
CORPORATE TRANSACTION IN WHICH HIS OR HER OUTSTANDING GRANTS ARE ASSUMED OR
REPLACED PURSUANT TO CLAUSES (D)(I), (II) OR (III) ABOVE, ALL RESTRICTIONS
APPLICABLE TO EACH SUCH GRANT UNDER CLAUSE (I) SHALL LAPSE WITH RESPECT TO THE
TOTAL NUMBER OF SHARES OF STOCK AT THE TIME SUBJECT TO SUCH GRANT, AND THE CASH
INCENTIVE PROGRAM UNDER CLAUSE (II) OR OTHER INCENTIVE PROGRAM UNDER CLAUSE
(III) SHALL

 

4

--------------------------------------------------------------------------------


 


BECOME FULLY VESTED.  IN ADDITION, UPON A GRANTEE’S CESSATION OF SERVICE BY
REASON OF AN INVOLUNTARY TERMINATION WITHIN THIRTY-SIX (36) MONTHS AFTER A
CHANGE IN CONTROL, ALL RESTRICTIONS APPLICABLE TO RESTRICTED STOCK GRANTS SHALL
LAPSE, WITH RESPECT TO THE TOTAL NUMBER OF SHARES OF COMPANY STOCK AT THE TIME
SUBJECT TO SUCH GRANT.

 


(F)            IMMEDIATELY FOLLOWING THE CONSUMMATION OF A CORPORATE
TRANSACTION, THIS GRANT SHALL TERMINATE AND CEASE TO REMAIN OUTSTANDING, EXCEPT
TO THE EXTENT ASSUMED BY THE SUCCESSOR CORPORATION OR ITS PARENT COMPANY.

 


(G)           THIS GRANT, IF ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION,
SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION,
TO APPLY AND PERTAIN TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN
ISSUED TO GRANTEE, UPON CONSUMMATION OF SUCH CORPORATE TRANSACTION.

 


(H)           THE PROVISIONS OF SECTION 5(D) SHALL NOT OPERATE AS A LIMITATION
ON THE COMMITTEE’S DISCRETIONARY AUTHORITY, EXERCISABLE EITHER AT THE TIME OF
THE GRANT OR AT ANY TIME WHILE THE GRANT REMAINS OUTSTANDING, TO PROVIDE FOR THE
LAPSE OF ALL RESTRICTIONS APPLICABLE TO A RESTRICTED STOCK GRANT UPON THE
OCCURRENCE OF ANY CHANGE IN THE COMPANY’S ORGANIZATION, OWNERSHIP OR STRUCTURE
NOT OTHERWISE WITHIN THE DEFINITION OF A CORPORATE TRANSACTION OR A CHANGE IN
CONTROL.  THE COMMITTEE ALSO SHALL HAVE FULL POWER AND AUTHORITY TO CONDITION
ANY SUCH RESTRICTION LAPSE UPON THE OPTIONEE’S CESSATION OF SERVICE BY REASON OF
AN INVOLUNTARY TERMINATION WITHIN A SPECIFIED PERIOD FOLLOWING ANY SUCH EVENT.

 


(I)            THE ACCELERATION OR SUBSTITUTION OF GRANTS UNDER THIS SECTION 5
SHALL IN NO WAY AFFECT THE RIGHT OF THE COMPANY TO ADJUST, RECLASSIFY,
REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE,
CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS
BUSINESS OR ASSETS.

 


6.             ELECTION TO WITHHOLD SHARES.

 

Grantee may make an election to satisfy the Company income tax withholding
obligation with respect to the Granted Shares by having shares withheld up to an
amount that does not exceed Grantee’s maximum marginal tax rate for federal
(including FICA), state and local tax liabilities. Such

 

5

--------------------------------------------------------------------------------


 

election must be in the form and manner prescribed by the Committee.  If Grantee
is a director or officer (within the meaning of Rule 16a-1(f) promulgated under
the Securities Exchange Act of 1934, as amended), such election must be
irrevocable and must be made six months prior to the date on which all
restrictions lapse with respect to such Granted Shares.

 


7.             COMPLIANCE WITH LAWS AND REGULATIONS.

 


(A)           THIS GRANT IS SUBJECT TO COMPLIANCE BY THE COMPANY AND GRANTEE
WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE
REGULATIONS OF ANY STOCK EXCHANGE ON WHICH SHARES OF THE COMPANY’S COMMON STOCK
MAY BE LISTED AT THE TIME OF SUCH EXERCISE AND ISSUANCE.

 


(B)           IN CONNECTION WITH THIS GRANT, GRANTEE WILL EXECUTE AND DELIVER TO
THE COMPANY SUCH REPRESENTATIONS IN WRITING AS MAY BE REQUESTED BY THE COMPANY
SO THAT IT MAY COMPLY WITH THE APPLICABLE REQUIREMENTS OF FEDERAL AND STATE
SECURITIES LAWS.

 


8.             LIABILITY OF COMPANY.

 


(A)           IF THE GRANTED SHARES EXCEED, AS OF THE DATE OF GRANT, THE NUMBER
OF SHARES THAT MAY WITHOUT SHAREHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN
THIS GRANT WILL BE VOID WITH RESPECT TO SUCH EXCESS SHARES UNLESS SHAREHOLDER
APPROVAL OF AN AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.

 


(B)           THE INABILITY OF THE COMPANY TO OBTAIN APPROVAL FROM ANY
REGULATORY BODY HAVING AUTHORITY DEEMED BY THE COMPANY TO BE NECESSARY TO THE
LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION WILL
RELIEVE THE COMPANY OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF
THE COMMON STOCK AS TO WHICH SUCH APPROVAL IS NOT OBTAINED.

 


9.             NO EMPLOYMENT CONTRACT

 

Nothing herein or in the Plan confers upon Grantee any right to continue in the
employ of the Company (or any subsidiary) or interferes with or restricts in any
way the rights of the Company (or any subsidiary), which are hereby

 

6

--------------------------------------------------------------------------------


 

expressly reserved, to discharge Grantee at any time for any reason or no
reason, with or without cause.  Except to the extent the terms of any employment
contract between the Company (or any subsidiary) and Grantee may expressly
provide otherwise, neither the Company nor any of its subsidiaries is under any
obligation to continue the employment of Grantee for any period of specified
duration.

 


10.           NOTICES.

 

Any notice required to be given or delivered to the Company under the terms
herein will be in writing and addressed to the Company in care of its Senior
Vice President, Human Resources, at its corporate office at 145 Brandywine
Parkway, West Chester, Pennsylvania 19380.  Any notice required to be given or
delivered to Grantee will be in writing and addressed to Grantee at the address
provided on the notice of grant or such other address provided in writing by
Grantee to the Company.  All notices will be deemed to have been given or
delivered upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.

 

11.           Construction.

 

(a)           These terms and conditions and the grant evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the express terms and provisions of the Plan. Capitalized terms not otherwise
defined herein that are defined in the Plan shall have the meaning specified in
the Plan.

 

(b)           All decisions of the Committee with respect to any question or
issue arising under the Plan or these terms and conditions will be conclusive
and binding on all persons having an interest in this grant.

 

7

--------------------------------------------------------------------------------